Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

poe eee ee eee eee eee ee X
UNITED STATES OF AMERICA

: CONSENT PRELIMINARY ORDER

“Woe OF FORFEITURE/

: MONEY JUDGMENT

NIKOLAY TUPIKIN,
18 Cr, 509 (GBD)
Defendant.

eee ee eee ee eee ew eee eee eee ee x

WHEREAS, on or about July 19, 2018, NIKOLAY TUPIKIN (the “Defendant”),
was charged, among others, in a two-count Indictment, 18 Cr. 509 (GBD) (the “Indictment”), with
conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349 (Count
One); and conspiracy to commit money laundering, in violation of Title 18, United States Code,
in violation of Title 18, United States Code, Section 1956 (Count Two);

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, secking forfeiture to the United States, pursuant to Title 18, United States Code,
Sections 981 (a)(1)(C) and 982(a)(2) of any and all property, real or personal, which constitutes or
is derived from proceeds obtained directly or indirectly as a result of the commission of the offense
charged in Count One of the Indictment, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to the commission of the offense
charged in Count One of the Indictment;

WHEREAS, the Indictment included a second forfeiture allegation as to Count Two
of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 982(a)(1), of any and all property, real or personal, involved in the offense charged in

Count Two of the Indictment, and any property traceable to such property, including but not

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 2 of 13

limited to a sum of money in United States currency representing the amount of property involved
in the offense charged in Count Two of the Indictment;

WHEREAS, on or about October 8, 2020, the Defendant pled guilty to Count Two
of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count Two of the Indictment and agreed to forfeit
to the United States, pursuant to Title 18, United States Code, Section 982(a)(1): a sum of money
equal to $240,170.00 in United States currency, representing property involved in the offense
charged in Count Two of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $240,170 in United States currency representing the amount of property involved in the
offense charged in Count Two of the Indictment; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the property involved in the offense charged in Count Two of the Indictment cannot
be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorneys, Matthew J.C. Hellman, Daniel G. Nessim, and Emily A. Johnson of counsel, and the
Defendant, and his counsel, Kelley J. Sharkey, Esq., that:

1. As aresult of the offense charged in Count Two of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $240,170 in United States currency
(the “Money Judgment”), representing the amount of property involved in the offense charged in

Count Two of the Indictment, shall be entered against the Defendant.

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 3 of 13

2. Pursuant te Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, NICNOLAY
TUPIKIN, and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 4 of 13

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United
States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

9. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By: MAO Hb an 10/8/2020

MATTHEW JC: HELLMAN/ DATE
DANIEL G. NESSIM/EMILY A. JOHNSON

Assistant United States Attorneys

One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2278/2486/2409

 

 

NIKOLAY TUPIKIN
By:

NIKOLAY TUPIKIN DATE
By:

KELLEY J. SHARKEY, ESQ. DATE

Attorney for Defendant

26 Court Street, Suite 2805
Brooklyn, NY 11242
(718) 858-8843

S00 aeay, B f Q COT 0 8 2009

HONORARY GEORGE B. DANIELS DATE
UNITED STATES DISTRICT JUDGE

 

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 5 of 13
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J, Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

August 17, 2020

BY EMAIL

Kelley J. Sharkey, Esq,

26 Court Street, Suite 2805
Brooklyn, NY 11242

(718) 858-8843
kelleysharkeyesq@verizon.net

Re: United States v. Nikolay Tupikin, 18 Cr. 509 (GBD)

Dear Ms. Sharkey:

On the understandings specified below, the Office of the United States Attorney for the
Southern District of New York (‘this Office”) will accept a guilty plea from Nikolay Tupikin (“the
defendant”) to Count Two of the above-referenced Indictment.

Count Two charges the defendant in one count of conspiracy to commit money laundering
from in or about November 2016 up to and including in or about July 2018, in violation of Title
18, United States Code, Section 1956(h), Count Two carries a maximum term of imprisonment
of 20 years, a maximum term of supervised release of three years, a maximum fine, pursuant to
Title 18, United States Code, Sections 1956 and 3571, of the greatest of $500,000, or twice the
value of the property involved in the offense, and a $100 mandatory special assessment, In
addition to the foregoing, the Court must order restitution as specified below.

In consideration of the defendant’s plea to the above offense, the defendant will not be
further prosecuted criminally by this Office (except for criminal tax violations, if any, as to which
this Office cannot, and does not, make any agreement) for conspiring to commit money laundering
from in or about November 2016 up to and including in or about July 2018, as charged in Count
Two of the Indictment, it being understood that this agreement does not bar the use of such conduct
as a predicate act or as the basis for a sentencing enhancement in a subsequent prosecution
including, but not limited to, a prosecution pursuant to 18 U.S.C. §§ 1961 ef seg. In addition, at
the time of sentencing, the Government will move to dismiss any open Count(s) against the
defendant. The defendant agrees that with respect to any and all dismissed charges he is not a
“prevailing party” within the meaning of the “Hyde Amendment,” Section 617, P.L, 105-119
(Nov. 26, 1997), and will not file any claim under that law.

The defendant hereby admits the forfeiture allegation with respect to Count Two of the

Indictment and agrees to forfeit to the United States, pursuant to Title 18, United States Code,
Section 982(a)(1): a sum of money equal to $240,170.00 in United States currency, representing

2020.07, 10

 

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 6 of 13
Page 2

property involved in said offense (the “Money Judgment”). I( is further understood that any
forfeiture of the defendant’s assets shall not be treated as satisfaction of any fine, restitution, cost
of imprisonment, or any other penalty the Court may impose upon him in addition to
forfeiture. The defendant consents to the entry of the Consent Order of Forfeiture annexed hereto
as Exhibit A and agrees that the Consent Order of Forfeiture shall be final as to the defendant at
the time it is ordered by the Court.

The defendant further agrees to make restitution of $253,802.00 in accordance with Title
18, United States Code, Sections 3663, 3663A, and 3664,

In consideration of the foregoing and pursuant to United States Sentencing Guidelines
(“U.S.S.G.” or “Guidelines”) Section 6B1.4, the parties hereby stipulate to the following:

A. Offense Level
1. The November 2018 Guidelines Manual applies to this case.

2. The guideline applicable to the offense charged in Count One is U.S.S.G, § 2X11,
Pursuant to U.S.S.G. § 2X1.1, the base offense level for conspiracy is the base offense level for
the substantive offense.

3, The Guidelines provision applicable to Count One is U.S.S.G, § 281.1,

4, Pursuant to U.S.S.G. §281.1(a)(1), the base offense level is offense level for the
underlying offense from which the laundered funds were derived, namely, conspiracy to commit
wire fraud in violation of Title 18, United States Code, Section 1349, as charged in Count One of
the Indictment, because (A) the defendant committed the underlying offense (and is accountable
for the underlying offense under subsection (a)(1)(A) of §1B1.3 (Relevant Conduct)); and (B) the
offense level for that offense can be determined. The offense level for that offense can be

determined as follows:

i. The guideline applicable to the offense charged in Count One is
U.S.S.G. § 2X1.1. Pursuant to U.S.S.G. § 2X1.1, the base offense level for conspiracy is the base
offense level for the substantive offense.

ii. The guideline applicable to the offense charged in Count One is
U.S.S.G, § 2B1.1, which applies to the substantive offense of wire fraud.

iii, Pursuant to U.S.S.G. § 2B1.1(a)(1), the base offense level for Count
One is seven because the statutory maximum term of imprisonment for the offense of conviction

is 20 years or more.

iv, Pursuant to U.S.8.G. § 2B1.1(b)(1)(G), a twelve-level enhancement
applies because the offense involved more than $250,000, and less than $550,000.

2020.07.10

 

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 7 of 13
Page 3

v. Pursuant to U.S.S.G, § 2B1.1(b)2)(A)G@, a two-level enhancement
applies because the offense involved ten or more victims.

vi. Pursuant to U.S.S.G. § 2B1.1(b)(10)(B), a two-level enhancement
applies because a substantial part of the fraudulent scheme was committed from outside the United
States.

Based on the foregoing, the offense level for the underlying offense from which the
laundered funds were derived is 23.

5. Pursuant to U.S.8.G. § 281.1(b)(2)(B), the offense level is increased by two levels
because the defendant’s conviction is one under Title 18, United States Code, Section 1956.

6. Assuming the defendant clearly demonstrates acceptance of responsibility, to the
satisfaction of the Government, through his allocution and subsequent conduct prior to the
imposition of sentence, a two-level reduction will be warranted, pursuant to U.S.8.G. § 3E1.1(a).
Furthermore, assuming the defendant has accepted responsibility as described in the previous
sentence, the Government will move at sentencing for an additional one-level reduction, pursuant
to U.S.S.G. § 3E1.1(b), because the defendant gave timely notice of his intention to enter a plea of
guilty, thereby permitting the Government to avoid preparing for trial and permitting the Court to
allocate its resources efficiently.

In accordance with the above, the applicable Guidelines offense level is 22,

B. Criminal History Category

Based upon the information now available to this Office (including representations by the
defense), the defendant has zero criminal history points. In accordance with the foregoing, the
defendant’s Criminal History Category is 1.

C. Sentencing Range

Based upon the calculations set forth above, the defendant’s stipulated Guidelines range is
41 to 51 months’ imprisonment (the “Stipulated Guidelines Range”), In addition, after
determining the defendant’s ability to pay, the Court may impose a fine pursuant to U.S.S.G,
§ 5E1.2, At Guidelines level 22, the applicable fine range is $15,000 to $150,000.

The parties agree that neither a downward nor an upward departure from the Stipulated
Guidelines Range set forth above is warranted. Accordingly, neither party will seek any departure
or adjustment pursuant to the Guidelines that is not set forth herein, Nor will cither party in any
way suggest that the Probation Office or the Court consider such a departure or adjustment under

the Guidelines.

The parties agree that either party may seek a sentence outside of the Stipulated Guidelines
Range based upon the factors to be considered in imposing a sentence pursuant to Title 18, United
States Code, Section 3553{a).

2020.07.10

 

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 8 of 13
Page 4

Except as provided in any written Proffer Agreement(s) that may have been entered into
between this Office and the defendant, nothing in this Agreement limits the right of the parties
(i) to present to the Probation Office or the Court any facts relevant to sentencing; (ii) to make any
arguments regarding where within the Stipulated Guidelines Range (or such other range as the
Court may determine) the defendant should be sentenced and regarding the factors to be considered
in imposing a sentence pursuant to Title 18, United States Code, Section 3553(a); (iti) to seek an
appropriately adjusted Guidelines range if it is determined based upon new information that the
defendant’s criminal history category is different from that set forth above; and (iv) to seek an
appropriately adjusted Guidelines range or mandatory minimum term of imprisonment if it is
subsequently determined that the defendant qualifies as a career offender under U.S.S.G. § 4B1.1,
Nothing in this Agreement limits the right of the Government to seck denial of the adjustment for
acceptance of responsibility, see U.S.S.G. § 3E1.1, regardless of any stipulation set forth above, if
the defendant fails clearly to demonstrate acceptance of responsibility, to the satisfaction of the
Government, through his allocution and subsequent conduct prior to the imposition of sentence.
Similarly, nothing in this Agreement limits the right of the Government to seck an enhancement
for obstruction of justice, see U.S.S.G. § 3C1.1, regardless of any stipulation set forth above,
should it be determined that the defendant has either (i) engaged in conduct, unknown to the
Government at the time of the signing of this Agreement, that constitutes obstruction of justice or
(ii) committed another crime after signing this Agreement.

It is understood that pursuant to U.S.S.G. § 6B1.4(d), neither the Probation Office nor the
Court is bound by the above Guidelines stipulation, either as to questions of fact or as to the
determination of the proper Guidelines to apply to the facts. In the event that the Probation Office
or the Court contemplates any Guidelines adjustments, departures, or calculations different from
those stipulated to above, or contemplates any sentence outside of the stipulated Guidelines range,
the parties reserve the right to answer any inquiries and to make all appropriate arguments
concerning the same.

It is understood that the sentence to be imposed upon the defendant is determined solely
by the Court. It is further understood that the Guidelines are not binding on the Court. The
defendant acknowledges that his entry of a guilty plea to the charged offense authorizes the
sentencing court to impose any sentence, up to and including the statutory maximum sentence.
This Office cannot, and does not, make any promise or representation as to what sentence the
defendant will receive. Moreover, it is understood that the defendant will have no right to
withdraw his plea of guilty should the sentence imposed by the Court be outside the Guidelines
range set forth above.

It is agreed (i) that the defendant will not file a direct appeal; nor bring a collateral
challenge, including but not limited to an application under Title 28, United States Code, Section
2255 and/or Section 2241, of any sentence within or below the Stipulated Guidelines Range of 41
to 51 months’ imprisonment, and (ii) that the Government will not appeal any sentence within or
above the Stipulated Guidelines Range. This provision is binding on the parties even if the Court
employs a Guidelines analysis different from that stipulated to herein. Furthermore, it is agreed
that any appeal as to the defendant’ s sentence that is not foreclosed by this provision will be limited
to that portion of the sentencing calculation that is inconsistent with (or not addressed by) the

2020.07.16

 

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 9 of 13
Page 5

above stipulation. The parties agree that this waiver applies regardless of whether the term of
imprisonment is imposed to run consecutively to or concurrently with the undischarged portion of
any other sentence of imprisonment that has been imposed on the defendant at the time of
sentencing in this case. The defendant further agrees not to appeal any term of supervised release
that is less than or equal to the statutory maximum. The defendant also agrees not to appeal any
forfeiture amount that is less than or equal to $240,170.00, and the Government agrees not to
appeal any forfeiture amount that is greater than $240,170.00. The defendant also agrees not to
appeal any restitution amount that is less than or equal to $253,802.00, and the Government agrees
not to appeal any restitution amount that is greater than $253,802.00. The defendant also agrees
not to appeal any fine that is less than or equal to $150,000, and the Government agrees not to
appeal any fine that is greater than or equal to $15,000, The defendant also agrees not to appeal
any special assessment that is less than or equal to $100. Notwithstanding the foregoing, nothing
in this paragraph shall be construed to be a waiver of whatever rights the defendant may have to
assert claims of ineffective assistance of counsel, whether on direct appeal, collateral review, or
otherwise. Rather, it is expressly agreed that the defendant reserves those rights.

The defendant hereby acknowledges that he has accepted this Agreement and decided to
plead guilty because he is in fact guilty. By entering this plea of guilty, the defendant waives any
and all right to withdraw his plea or to attack his conviction, either on direct appeal or collaterally,
on the ground that the Government has failed to produce any discovery material, Jencks Act
material, exculpatory material pursuant to Brady v. Maryland, 373 U.S. 83 (1963), other than
information establishing the factual innocence of the defendant, or impeachment material pursuant
to Giglio v, United States, 405 U.S. 150 (1972), that has not already been produced as of the date

of the signing of this Agreement.

The defendant recognizes that, if he is not a citizen of the United States, his guilty plea and
conviction make it very likely that his removal from the United States is presumptively mandatory
and that, at a minimum, he is at risk of being removed or suffering other adverse immigration
consequences, If the defendant is a naturalized citizen of the United States, he recognizes that
pleading guilty may have consequences with respect to the defendant’s immigration status. For
example, under federal law, an individual may be subject to denaturalization and removal if his
naturalization was procured by concealment of a material fact or by willful misrepresentation, or
otherwise illegally procured. The defendant acknowledges that he has discussed the possible
immigration consequences (including removal or denaturalization) of his guilty plea and
conviction with defense counsel. The defendant affirms that he wants to plead guilty regardless
of any immigration or denaturalization consequences that may result from the puilty plea and
conviction, even if those consequences include denaturalization and/or removal from the United
States. The defendant understands that denaturalization and other immigration consequences are
typically the subject of a separate proceeding, and the defendant understands that no one, including
his attorney or the District Court, can predict with certainty the effect of the defendant’s conviction
on the defendant’s immigration or naturalization status. It is agreed that the defendant will have
no right to withdraw his guilty plea based on any actual or perceived adverse immigration
consequences (including removal or denaturalization) resulting from the guilty plea and
conviction. Itis further agreed that the defendant will not challenge his conviction or sentence on
direct appeal, or through litigation under Title 28, United States Code, Section 2255 and/or Section

2020.07.10

 

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 10 of 13
Page 6

2241, on the basis of any actual or perceived adverse immigration consequences (including
removal or denaturalization) resulting from his/her guilty plea and conviction.

It is further agreed that should the conviction(s) following the defendant’s plea(s) of guilty
pursuant to this Agreement be vacated for any reason, then any prosecution that is not time-barred
by the applicable statute of limitations on the date of the signing of this agreement (including any
counts that the Government has agreed to dismiss at sentencing pursuant to this Agreement) may
be commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement or reinstatement of such
prosecution, It is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date that this Agreement

is signed.

It is further understood that this Agreement does not bind any federal, state, or local
prosecuting authority other than this Office.

[Intentionally Left Blank]

2020.07.10

 

 

 

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 11 of 13
Page 7

Apart from any written Proffer Agreement(s) that may have been entered into between this
Office and defendant, this Agreement supersedes any prior understandings, promises, or
conditions between this Office and the defendant. No additional understandings, promises, or
conditions have been entered into other than those set forth in this Agreement, and none will be
entered into unless in writing and signed by all parties.

Very truly yours,

AUDREY STRAUSS ;
Acting United States Attorney

 
 
   

By: AGYVLG LA TAA Aes

Matthew t€- Hellman / Daniel G. Nessim /
Emily A. Johnson

Assistant United States Attorneys

(212) 637-2278 / -2486 / - 2409
APPROVED:

Brian R. Blais
Co-Chief, General Crimes

AGREED AND CONSENTED TO:

 

 

Nikolay Tupikin DATE

APPROVED:

 

 

Kelley J. Sharkey, Esq. DATE
Attorney for Nikolay Tupikin

2020.07.10

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 12 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

weeeneneeee ee neee — ween x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE
“ve PRESENT AT CRIMINAL
PROCEEDING
. - Defendant. , cR- ()()

 

Check Proceeding that Applies

Date:

Entry of Plea of Guilty

| am aware that | have been charged with violations of federal law. | have consulted with
my attorney about those charges. | have decided that | wish to enter a plea of guilty to
certain charges. | understand | have a right to appear before a judge in a courtroom in
the Southern District of New York to enter my plea of guilty and to have my attorney
beside me as! do. | am also aware that the public health emergency created by the
COVID-19 pandemic has interfered with travel and restricted access to the federal
courthouse. !| have discussed these issues with my atterney. By signing this document, i
wish to advise the court that | willingly give up my right to appear in person before the
judge to enter a plea of guilty. By signing this document, | also wish to advise the court
that | willingly give up any right | might have to have my attorney next to me as | enter my
plea so long as the following conditions are met, | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding.
| also want the ability to speak privately with my attorney at any time during the
proceeding if | wish to do so.

 

 

Print Name Signature of Defendant

Sentence

j understand that | have a right to appear before a judge in a courtroom in the Southern
District of New York at the time of my sentence and to speak directly in that courtroom
to the judge who will sentence me. | am aiso aware that the public health emergency
created by the COVID-19 pandemic has interfered with travel and restricted access to the
federal courthouse. | do not wish to wait until the end of this emergency to be sentenced.

 

 
Case 1:18-cr-00509-GBD Document 643 Filed 10/08/20 Page 13 of 13

| have discussed these issues with my attorney and willingly give up my right to be
present, at the time my sentence is imposed, in the courtroom with my attorney and the
judge who will impose that sentence. By signing this document, | wish to advise the court
that | willingly give up my right to appear in a courtroom in the Southern District of New
York for my sentencing proceeding as well as my right to have my attorney next to me at
the time of sentencing on the following conditions. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf at the proceeding.

{ also want the ability to speak privately with my attorney at any time during the
proceeding if | wish to do so.

Date:

 

 

Print Name Signature of Defendant

| hereby affirm that ! am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form, | affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely,

Date:

 

 

Print Name Signature of Defense Counsel

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is:

 

Date:

 

Signature of Defense Counsel

Accepted:

 

Signature of Judge
Date:

 

 

 

 
